Citation Nr: 1640582	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-05 733	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right arm ulcer.

3.  Entitlement to service connection for a disability of the throat/thyroid.

4.  Entitlement to service connection for a right foot cancer.

5.  Entitlement to service connection for an intestinal blockage, status post colonoscopy/

6.  Entitlement to service connection for gallstones.

7.  Entitlement to service connection for a head ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to October 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for PTSD, a right arm ulcer and a throat/thyroid disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

On the record at the June 2016 hearing, prior to the promulgation of a decision in the matters, the appellant withdrew her appeals seeking service connection for a right foot cancer, an intestinal blockage, status post colonoscopy, an ulcer on the head and gallstones; there is no question of fact or law in these matters remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking service connection for a right foot cancer, an intestinal blockage, status post colonoscopy, an ulcer of the head and gallstones; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing.  C.F.R. § 20.204.

During the June 2016 hearing before the undersigned, the Veteran expressed her intent to withdraw her appeals seeking service connection for a right foot cancer, an intestinal blockage, status post colonoscopy, an ulcer of the head and gallstones.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.


ORDER

The appeals seeking service connection for a cancer of the right foot, an intestinal blockage, status post colonoscopy, gallstones and a head ulcer are dismissed.
REMAND

Regarding a right arm ulcer, the Veteran claims that she has a knot in her right arm from an inoculation she received in service.  She is competent to observe she has such pathology; however, it is not shown in the medical evidence in the record.  This claim presents two questions not adequately addressed by the evidence in the record: Does she have an ulcer on the right arm (which would be considered a disability)?  Is the ulcer from an inoculation in service?

Regarding PTSD, during the June 2016 hearing before the undersigned, the Veteran described several stressful incidents in service.  She testified that she was assaulted by her recruiter the night before she was due to leave for basic training.  She referred to an incident involving a female drill instructor at Fort McClellan.  She also stated that a drill instructor slapped her in the face and called her a traitor.  She stated that she reported some of the incidents to a chaplain.  She testified that she was AWOL for 29 days and received an Article 15 and a reduction in pay due to the stresses she endured in service.  

The only service treatment records (STRs) in the Veteran's VA records pertain to her service entrance examination.  She testified that some of her records might be associated with the records of her father ([redacted]); a search for her records among those records is indicated.  

The record includes a report of a May 2007 VA psychiatric examination when the Veteran stated she was molested and physically abused by relatives prior to service, and that she was raped in service.  The diagnosis was PTSD, due to childhood sexual abuse (i.e., not sexual trauma while in the military).  On October 2008 VA examination it was noted that the Veteran made no mention of any abuse as a child.  

A June 2009 ultrasound of the thyroid found multiple nodules; their etiology is not identified by the evidence in the record.  Any STRs located pursuant to the development sought might reveal an etiological factor

Accordingly, the case is REMANDED for the following:
1.  The AOJ should arrange for an exhaustive search to locate and secure for the record the Veteran's outstanding STRs.  This should include a search of the VA claims folder of the Veteran's father ([redacted]), to determine whether any of the Veteran's records may have been associated with her father's VA records, as alleged.  If the records cannot be located, the scope of the search should be described in the record, and the Veteran should be so notified.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate medical professional to determine whether or not she has a right arm ulcer, and if so, its likely etiology, and specifically whether it is at least as likely as not from an inoculation in service.

3.  If suggested by any additional evidence received (e.g., if any additional STRs located (or any other records received on remand) include information tending to corroborate the Veteran was a victim of a sexual trauma in the military or identify an etiological factor in service for her thyroid nodules, the AOJ should undertake all further development necessary (to include, if so indicated, further examinations of the Veteran to determine whether or not she has PTSD related to the sexual trauma in service and whether or not her thyroid nodules were incurred or aggravated in service).  

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


